DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/30/2022. Claims 1-15 are presently pending and are presented for examination. No claims have been amended. 
Reply to Remarks
Applicant’s arguments, see Applicant’s Remarks filed 09/30/2022, with respect to the Double Patenting rejection have been acknowledged and the rejection is maintained. 
Applicant’s arguments, see Applicant’s Remarks filed 09/30/2022, with respect to the rejection(s) of claim(s) 1-1 under § 103 have been fully considered and are not persuasive.  Applicant has argued that Ono does not disclose “[moving] an end attachment of the attachment relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment”. Examiner respectfully disagrees. 
The disputed claim limitation requires that the target topography be impacted with a preset and constant force as the implement moves along the surface. Ono teaches this limitation in paragraphs 13, 14 and 38 that state that “a priority is set to the target value of the work machine load control in relation to the position following control” (para 13), “work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained.” (Para 14), and “pressure setting device 42 so that the rolling pressure on the excavation surface becomes a preset value. The set value is compared with the comparator 45, and the bucket height position is automatically adjusted so that the differential pressure becomes the set value” (Para 38). The aforementioned paragraphs, illustrate that the value meant to control the forces exerted by the work implement are set to a constant force and is a preset value. Therefore, Ono does teach moving the working part relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment, in response to a predetermined operation input related to the attachment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 7, 9, 10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/911,788 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both cases contain excavators that detect, analyze, and move the excavator according to sensor data related to the topography's condition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/911,802
16/911,788
Claim 1
Claim 1
Claim 2
Claims 2 & 3
Claim 4
Claim 4
Claim 5
Claims 5 & 6
Claim 6
Claim 6
Claim 7
Claim 7
Claim 9
Claim 8
Claim 10
Claims 9 and 10
Claim 12
Claim 11


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Ogawa et al., JP-2015190114-A, in view of Ono et al., JP-09228404-A and Deguchi et al., US-20180080199-A1, hereinafter referred to as Ogawa, Ono, and Deguchi (Translation by EPO). 
As per claim 1
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14):
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17);
an upper turning body turnably mounted on the lower traveling body (An upper swing
body 82 – Ogawa ¶17);
a cab mounted on the upper turning body (The vehicle controller 21 transmits the
machine identification information of the shovel 20 - Ogawa ¶14 + Fig 2);
an attachment attached to the upper turning body (An attachment including a boom 85, an
arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17); 
Ogawa does not disclose a hardware processor configured to move an end attachment of the attachment relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment, in response to a predetermined operation input related to the attachment; 
and a display device configured to display information on an irregularity of the ground.
However, Ono teaches a hardware processor configured to move the working part
relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment, in response to a predetermined operation input related to the attachment (A work machine control method for a construction machine that detects a work machine load by detecting pressure and determines a target value of a position tracking feedback control system based on a feedback signal related to the work machine load, When the work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained, the rolling force is detected by detecting the rolling force as the work machine load and controlling the work machine position in the vertical direction, controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope – Ono ¶11, ¶14, ¶15, and ¶23).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
However, Deguchi teaches and a display device configured to display information on an irregularity of the ground (Controller 20 has monitor 21 shown in FIG. 2 show topography data T of existing topography created in step S 4. Monitor 21 shows execution design data on an object to be worked and topography data T showing existing topography. - Deguchi ¶156 and Figs 18 & 19).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
As per claim 2
Ogawa does not disclose wherein the information on the irregularity of the ground is derived from a change in a posture of the attachment during a movement of the end attachment relative to the intended work surface.
However, Deguchi teaches wherein the information on the irregularity of the ground is derived from a change in a posture of the attachment during a movement of the end attachment relative to the intended work surface (FIG. 18 is a flowchart illustrating a method of generating image data based on an embodiment. Initially, work implement 4 within an angle of view of the stereo camera as shown in FIG. 17 is moved out of the angle of view (step S 1). FIG. 19 is a schematic diagram showing movement of work implement 4 out of an angle of view of the stereo camera. FIG. 19 (a) shows hydraulic excavator 1 of which work implement 4 is performing work and FIG. 19 (b) shows hydraulic excavator 1 in such a state that work implement 4 has moved out of the angle of view of the stereo camera, Then, work implement 4 is moved into a work region where work is to be performed (step S 6). - Deguchi ¶150 & ¶157 and Figs 18 & 19 – Examiner reasons the attachment is moved up and down to generate the images and then the boom arm assembly moves to cut along the target topography in the work region).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
As per claim 4
Ogawa does not disclose wherein the information on the irregularity of the ground is displayed on the display device in association with construction drawing information.
However, Deguchi teaches wherein the information on the irregularity of the ground is displayed on the display device in association with construction drawing information (Controller 20 has monitor 21 shown in FIG. 2 show topography data T of existing topography created in step S 4. Monitor 21 shows execution design data on an object to be worked and topography data T showing existing topography. - Deguchi ¶156 and Figs 18 & 19).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
As per claim 5
Ogawa further discloses wherein the hardware processor is configured to execute feedback control of a pressing force or feedback control of a boom differential pressure that is a pressure difference between a boom rod pressure and a boom bottom pressure (The measurement result of the load sensor 92 is input to the vehicle controller 21…pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
As per claim 6
Ogawa further discloses wherein the predetermined force is a force at a time when a boom differential pressure reaches a target differential pressure, the boom differential pressure being a pressure difference between a boom rod pressure and a boom bottom pressure, and the target differential pressure changes according as a posture of the attachment changes (various operation information…stored in the storage device 63, pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶16 & ¶19 -– Examiner reasons that the target differential pressure can be calculated and set based on the pressure differential measured by the pressure sensors and stored in the excavator’s memory).
As per claim 7
Ogawa further discloses wherein the predetermined force is a force at a time when an arm differential pressure reaches a target differential pressure, the arm differential pressure being a pressure difference between an arm rod pressure and an arm bottom pressure, and the target differential pressure changes according as a posture of the attachment changes (various operation information…stored in the storage device 63, pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶16 & ¶19 -– Examiner reasons that the target differential pressure can be calculated and set based on the pressure differential measured by the pressure sensors and stored in the excavator’s memory).
As per claim 8
Ogawa further discloses formed when the ground is pressed by the predetermined force by the working part (The measurement result of the load sensor 92 is input to the vehicle controller 21…pressure sensors 92 are attached to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90, respectively. The pressure sensor 92 measures the pressure on the bottom side and the pressure on the rod side of the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90. The pressure sensor 92 can determine the load applied to the boom cylinder 88, the arm cylinder 89, and the bucket cylinder 90 (load applied to the attachment). The load applied to the bucket 87 can be determined based on the measurement result of the pressure sensor 92 and the posture of the attachment. In the present specification, the pressure sensor 92 may be referred to as a load sensor 92. The load sensor 92 is included in the sensor group 26 (FIG. 1). The measurement result of the load sensor 92 is input to the vehicle controller 21 – Ogawa ¶19).
Ogawa does not disclose wherein the information on the irregularity of the ground is information on a surface of the ground.
However, Deguchi teaches wherein the information on the irregularity of the ground is information on a surface of the ground (FIG. 18 is a flowchart illustrating a method of generating image data based on an embodiment. Initially, work implement 4 within an angle of view of the stereo camera as shown in FIG. 17 is moved out of the angle of view (step S 1). FIG. 19 is a schematic diagram showing movement of work implement 4 out of an angle of view of the stereo camera. FIG. 19 (a) shows hydraulic excavator 1 of which work implement 4 is performing work and FIG. 19 (b) shows hydraulic excavator 1 in such a state that work implement 4 has moved out of the angle of view of the stereo camera, Then, work implement 4 is moved into a work region where work is to be performed (step S 6). - Deguchi ¶150 & ¶157 and Figs 18 & 19 – Examiner reasons the attachment is moved up and down to generate the images and then the boom arm assembly moves to cut along the target topography in the work region).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
Claim 3 is rejected under U.S.C. § 103 as being unpatentable over Ogawa, Ono, and Deguchi, as per claim 1, and further in view of Kim et al, US-20100245542-A1, hereinafter referred to as Kim (Translations by EPO).
As per claim 3
Ogawa does not disclose wherein the shovel is configured to calculate an amount of soil to fill in a depression of the ground.
However, Kim teaches wherein the shovel is configured to calculate an amount of soil to fill in a depression of the ground (convert the captured images into 3-Dimensional (3D) images, and compute an excavated soil volume, the device 1 for computing an excavated soil volume using structured light is provided in an excavator, and is configured to capture the ground shape in real time so as to compute an excavated soil volume, convert the ground shape into a 3-Dimensional (3D) ground shape image, compares a previous 3D ground shape image with the current 3D ground shape image, and then compute the excavated soil volume – Kim Abstract & ¶42 -– Examiner reasons that once the excavator determines the shape of the terrain ahead, and calculates the excavated soil volume, the calculation for the amount of soil necessary to fill into the depression can be made).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Kim teaches an excavator that scans the terrain ahead to create 3D imagery needed to compute the excavated soil volume.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that scans the terrain ahead to create 3D imagery needed to compute the excavated soil volume, as taught by Kim, to increase the accuracy and reliability of the computational method and keep the earth yield loaded onto a truck consistent, see Kim ¶8.
Claims 9, and 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ogawa, in view of Ono.
As per claim 9
Ogawa discloses [a] shovel comprising (shovel 20 – Ogawa ¶14):
a lower traveling body (on the lower traveling body 80 – Ogawa ¶17);
an upper turning body turnably mounted on the lower traveling body (An upper swing
body 82 – Ogawa ¶17);
an attachment attached to the upper turning body (An attachment including a boom 85, an
arm 86 and a bucket 87 is attached to the upper swing body 82 – Ogawa ¶17);
Ogawa does not disclose a hardware processor configured to move an end attachment of the attachment relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment, in response to a predetermined operation input related to the attachment; 
However, Ono teaches a hardware processor configured to move the working part
relative to an intended work surface with a ground being pressed with a predetermined force by a working part of the end attachment, in response to a predetermined operation input related to the attachment (A work machine control method for a construction machine that detects a work machine load by detecting pressure and determines a target value of a position tracking feedback control system based on a feedback signal related to the work machine load, When the work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained, the rolling force is detected by detecting the rolling force as the work machine load and controlling the work machine position in the vertical direction, controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope – Ono ¶11, ¶14, ¶15, and ¶23).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
As per claim 12
Ogawa does not disclose wherein the hardware processor is configured to press the working part with the predetermined force in a direction perpendicular to the intended work surface.
However, Ono teaches wherein the hardware processor is configured to press the working part with the predetermined force in a direction perpendicular to the intended work surface (A work machine control method for a construction machine that detects a work machine load by detecting pressure and determines a target value of a position tracking feedback control system based on a feedback signal related to the work machine load, When the work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained, the rolling force is detected by detecting the rolling force as the work machine load and controlling the work machine position in the vertical direction, controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope – Ono ¶11, ¶14, ¶15, and ¶23).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
As per claim 13
Ogawa does not disclose wherein the hardware processor is configured to move a bucket relative to the intended work surface with the ground being pressed with the predetermined force by a back surface of the bucket.
However, Ono teaches wherein the hardware processor is configured to move a bucket relative to the intended work surface with the ground being pressed with the predetermined force by a back surface of the bucket (A work machine control method for a construction machine that detects a work machine load by detecting pressure and determines a target value of a position tracking feedback control system based on a feedback signal related to the work machine load, When the work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained, the rolling force is detected by detecting the rolling force as the work machine load and controlling the work machine position in the vertical direction, controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope, when detecting the rolling pressure obtained when the bucket 15bk is moved up and down, it is preferable to mainly detect the cylinder load pressure of the boom cylinder 14bm – Ono ¶11, ¶14, ¶15, ¶23, and ¶26).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
As per claim 14
Ogawa does not disclose wherein the hardware processor is configured to move a bucket relative to the intended work surface with the ground being pressed with the predetermined force by a back surface of the bucket and a predetermined angle being maintained between the back surface of the bucket and the intended work surface 
However, Ono teaches wherein the hardware processor is configured to move a bucket relative to the intended work surface with the ground being pressed with the predetermined force by a back surface of the bucket and a predetermined angle being maintained between the back surface of the bucket and the intended work surface (The control lever 33 for instructing the target speed in the excavation direction of the bucket tooth tip to the input side of the controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope A Slope angle setting device 41 for setting θ, rolling force setting device 42 as a work machine load setting device for setting the target rolling pressure (target load pressure of the cylinder) by bucket 15bk, and setting the slope angle A priority setting unit 43 is provided for setting priorities (weights) in the locus control of the bucket teeth set by the device 41 and the control of the rolling pressure set by the rolling pressure setting unit 42- ¶23).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
As per claim 15
Ogawa does not disclose wherein the hardware processor is configured to move the end attachment relative to the intended work surface while keeping the ground pressed with the predetermined force by the working part, in response to the predetermined operation input related to the attachment.
However, Ono teaches wherein the hardware processor is configured to move the end attachment relative to the intended work surface while keeping the ground pressed with the predetermined force by the working part, in response to the predetermined operation input related to the attachment (A work machine control method for a construction machine that detects a work machine load by detecting pressure and determines a target value of a position tracking feedback control system based on a feedback signal related to the work machine load, When the work machine load control is emphasized, the priority is set to be large so that a target constant rolling force or the like can be obtained, the rolling force is detected by detecting the rolling force as the work machine load and controlling the work machine position in the vertical direction, controller 21 which is the center when controlling the front work machine, and the target finish slope angle in the shaping of the slope – Ono ¶11, ¶14, ¶15, and ¶23).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Ono teaches an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes pressure sensors to maintain a rolling pressure as the implement is moved along the target topography, as taught by Ono, so that position follow-up accuracy can be improved, see Ono ¶20.
Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ogawa, in view of Ono, as per claim 9, and further in view of Deguchi. 
As per claim 10
Ogawa does not disclose wherein the hardware processor is configured to obtain information on an irregularity of the ground.
However, Deguchi teaches wherein the hardware processor is configured to obtain information on an irregularity of the ground (FIG. 18 is a flowchart illustrating a method of generating image data based on an embodiment. Initially, work implement 4 within an angle of view of the stereo camera as shown in FIG. 17 is moved out of the angle of view (step S 1). FIG. 19 is a schematic diagram showing movement of work implement 4 out of an angle of view of the stereo camera. FIG. 19 (a) shows hydraulic excavator 1 of which work implement 4 is performing work and FIG. 19 (b) shows hydraulic excavator 1 in such a state that work implement 4 has moved out of the angle of view of the stereo camera, Then, work implement 4 is moved into a work region where work is to be performed (step S 6). - Deguchi ¶150 & ¶157 and Figs 18 & 19 – Examiner reasons the attachment is moved up and down to generate the images and then the boom arm assembly moves to cut along the target topography in the work region).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that
indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
As per claim 11
Ogawa does not disclose wherein the hardware processor is configured to control a position or speed of the working part in a same direction as the intended work surface.
However, Deguchi teaches wherein the hardware processor is configured to control a position or speed of the working part in a same direction as the intended work surface (Position sensor 10 is electrically connected to controller 20. Controller 20 measures a stroke length of each of bucket cylinder 4 d, arm cylinder 4 e, and boom cylinder 4 f based on a detection signal from position sensor 10, The hydraulic cylinder has a cylinder tube and a cylinder rod movable relatively to the cylinder tube. Position sensor 10 has a rotary roller rotating with a linear motion of the cylinder rod. Position sensor 10 measures an amount of displacement (a stroke length) of the cylinder rod with respect to the cylinder tube based on a rotation speed and the number of revolutions of the rotary roller, Then, work implement 4 is moved into a work region where work is to be performed (step S 6) - Deguchi ¶76, ¶77& ¶ 157).
Ogawa discloses an excavator with pressure sensors located along the boom arm
assembly that transmits information to a display that indicates the hardness of the terrain. Deguchi teaches an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ogawa, an excavator with pressure
sensors located along the boom arm assembly that transmits information to a display that indicates the hardness of the terrain with an excavator that utilizes stereo cameras mounted on the boom arm assembly to scan terrain ahead to create a map of the real topography that is combined with the target topography for control purposes, as taught by Deguchi, to improve productivity in executing operations in a construction project, an existing topography to be worked should accurately and efficiently be determined and an object to be worked should be executed based on both of a design topography which is a target contour of the object to be worked and an existing topography, see Deguchi ¶5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668